Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, and 14-16 are rejected under 35 U.S.C. 103 as being obvious over Tomoaki et al., JP2013124189A (English translation of the specification utilized in conjunction with the publication in Japanese). 
	On claim 1, Tomoaki cites (except as indicated): 
A method for notifying a passenger of an object left in an elevator car, the method comprising: 
determining if the passenger is authorized to access an object tracking service; 
when the passenger is authorized to access the object tracking service, using an imaging device to match the passenger to an object ([0021] user is a member of car 1 whose information is included in elevator operation data by the elevator control device 5, [0032] image recognition); 
determining that the passenger has exited the elevator car ([0032] appropriate message to the owner of the lost object); and 
when the passenger has exited the elevator car without taking the object ([0001] lost items), generating a notification (as above, “appropriate message”)
wherein matching the passenger to the object comprises processing images of the passenger and object and matching the object to the passenger in response to proximity of the passenger to the object. 
Regarding the excepted:
“determining if the passenger is authorized to access an object tracking service,” and, “when the passenger is authorized to access the object tracking service,” Tomoaki, [0021] discloses an embodiment in which a user is associated with a vehicle which is tracked using an elevator control device. The association is not disclosed as providing authorized access to a tracking service. However, it would have been obvious at the time the claimed invention was filed to include into Tomoaki the feature of passenger authorization to the tracking service. While Tomoaki fails to disclose this feature, clearly, as indicated in [0021], there is control device 5 which associates the cited bolt [0032] being part of a vehicle, and thus, an implicit “authorization” is occurring here since the construction of this embodiment is presuming the system is apprising the user of the lost bolt that fell off of the cited vehicle. One of ordinary skill in the art would have included such a feature since the user’s use of the cited elevator is presuming the entity owning the elevator includes an authorization for the user to allow the elevator system to operate in the manner described. 
Regarding the excepted: 
“determining that the passenger has exited the elevator car,” Tomoaki, [0021] sounds a notification to the user if a car part, such as the cited bolt, falls of the car. Tomoaki alerts the user while the user and the vehicle are in the elevator and not when the user and vehicle departs.
However, it would have been obvious at the time the claimed invention was filed to modify Tomoaki’s embodiment wherein the claimed invention is carried out. Tomoaki discloses a known feature which notifies the user when an object is separated from the user’s vehicle. In this instance, the elevator imaging system determines an “abnormality” has taken place when a bolt separates from the cited vehicle. Thus, a separation notification would have likely been included in the system not only during the users trip on the elevator but after the user and vehicle departs. 
One of ordinary skill would have included this known feature as a known consequence of the known operation disclosed in Tomoaki. 
Regarding the excepted:
wherein matching the passenger to the object comprises processing images of the passenger and the object and matching the object to the passenger in response to the proximity of the passenger to the object, Tomoaki discloses in [0021], an embodiment associating a user being a member of car 1 whose information is included in elevator operation data by the elevator control device 5, while [0032] discloses image recognition. Furthermore, it is disclosed in the embodiment at [0032], forwarding an appropriate message to the owner of the lost object, wherein the cited bolt [0032] is part of the vehicle associated with the user disclosed in [0021]. In short, Tomoaki discloses associating the car 1 with the user, which in turn is associated with the cited bolt. The indication of the bolt is provided for in the image recognition feature in [0032], which satisfies the proximity issue disclosed in the claim limitations. Additionally, [0039] discloses, “Further, by accumulating and displaying imaging data (images) before and after the stagnant matter disappears in the car 1, it is possible to recognize the user.” Thus, Tomoaki discloses using imaging to identify the user. Tomoaki doesn’t specifically disclose associating the cited bolt with the user, wherein the user is optically identified as being associated with the vehicle and thus, the cited bolt. 
However, it would have been obvious at the time the claimed invention was filed to modify Tomoaki’s image recognition system to include a feature in which image recognition is used to not only identify the cited bolt associated with the cited vehicle, but also, optically identify and associate the user, as disclosed in [0039] with the cited bolt as a result of being associated with the cited vehicle. 
One of ordinary skill in the art would have included the known feature of optically identifying the bolt for also optically identifying the user. Using one image recognition device to recognize two different images would be desirable for a more compact and simplified system.  
Regarding the excepted:
wherein matching the passenger to the object comprises processing images of the passenger and the object and matching the object to the passenger in response to the proximity of the passenger to the object within the elevator car, as indicated previously, Tomoaki, as previously disclosed, includes an embodiment in which there is a imaged derived collocation between a user and a bolt and a vehicle. Tomoaki doesn’t specifically disclose the above objects and the user being optically identified in the elevator car. However, Tomoaki, [0029] discloses “It is judged (step 401) whether or not the user has got on/off from various data such as. As a result of this determination, if the getting on/off has not occurred.” This passage refers to the stagnant matter (the previously disclosed bolt) as well as a load sensor (which is interpreted to be a weight scale) for determining if the user has departed the elevator.
It would have been obvious at the time the claimed invention was filed to include into Tomoaki an embodiment in which includes optically associating an object and the use within the elevator. While Tomoaki discloses a load (weight) sensor for detecting if the user remains on or off the elevator car, clearly the prior described embodiments disclosed in Tomoaki include imaging identification and associations of the user/passenger to the cited object. Placing the observed user and object inside the cited elevator would aid in the optical identification of which user is responsible and accountable to the wayward object (in this case, the cited bolt).   

On claim 5, Tomoaki cites: 
The method of claim 1, wherein determining that the passenger has exited the elevator car comprises processing images of the passenger. See the rejection of claim 1 citing the imaging embodiment of the user and the bolt.

On claim 6, Tomoaki cites: 
The method of claim 1, wherein determining the passenger has exited the elevator car without taking the object comprises processing images of the inside of the elevator car. See the rejection of claim 1 citing the imaging embodiment of the user and the bolt. 

Claim 7 cites the same subject matter as in the rejection of claim 1 and is rejected for the same reasons. 

On claim 14, Tomoaki cites: 
The notification system of claim 7, wherein determining that the passenger has exited the elevator car comprises processing images of the passenger.  See the rejection of claim 1 citing the imaging embodiment of the user and the bolt. 
On claim 15, Tomoaki cites: 
The notification system of claim 7, wherein determining the passenger has exited the elevator car without taking the object comprises processing images of the inside of the elevator car. See the rejection of claim 1 citing the imaging embodiment of the user and the bolt. 

Claim 16 cites the same subject matter as in the rejection of claim 1 and is rejected for the same reasons. 
Claims 2, 3, 8-12, and 17 are rejected under 35 U.S.C. 103 as being obvious over Tomoaki et al., JP2013124189A in view of Nelson et al., U.S. 2019/0108493. 
On claim 2, Tomoaki cites except: 
The method of claim 1, wherein determining if the passenger is authorized to access the object tracking service comprises detecting a credential. 
Tomoaki, as disclosed in the rejection of claim 1, includes an embodiment in which imaging techniques are used to associate a user, the user’s vehicle, and an errant object, a bolt, associated with the user’s vehicle. Tomoaki doesn’t disclose the above excepted limitations. 
In the similar art of personnel tracking systems, Nelson, [0115], discloses an embodiment in which personnel are identified in a room in which an identification apparatus 102 may analyze meeting content data using any of a number of tools, such as speech or text recognition, voice or face identification, sentiment analysis, object detection, gestural analysis, thermal imaging, and the like. Furthermore, Nelson, [0387] discloses the embodiment including a reader which detects the identified person exiting the room. The claimed “credential” is disclosed in the different identifying indicia found in [0115]
It would have been obvious at the time the claimed invention was filed to modify Tomoaki’s personnel and object detecting system using the features outlined in Nelson such that the claimed invention is realized. Nelson discloses a known embodiment in which personnel are identified and thus presumed to have authorization to be in the area disclosed in the embodiment. 
One of ordinary skill in the art would have substituted the known identification feature disclosed in Nelson into the imaging feature disclosed in Tomoaki and the results of the substitution would have predicted the claimed invention.

On claim 3, Tomoaki and Nelson cites except: 
The method of claim 2, wherein determining if the passenger is authorized to access the object tracking service comprises verifying the credential. Nelson, as in the rejection of claim 2, discloses an embodiment for identifying a person within a room. Nelson doesn’t specifically disclose “verifying the credential.” However, it would have been obvious at the time the claimed invention was filed to include the “verification” scheme into the system. Nelson’s embodiment relies on at least predetermining or inputting a person’s identification indicia into its system prior to any subsequent identification process such that upon a subsequent encounter by the identification system, the information preloaded into the system’s memory can be compared against a present detection of the person entering the cited room. Thus, during the process of inputting this predetermined information, one of ordinary skill in the art can presume the identification data is vetted, for example, during the beginning of an employment. One of ordinary skill in the art would have included this feature as a matter of common practice during the course of the identified person’s employment. 

On claim 8, Tomoaki and Nelson cite: 
The notification system of claim 7, wherein determining if the passenger is authorized to access the object tracking service comprises detecting a passenger credential. The claimed “credential” is disclosed in the different identifying indicia found in Nelson, [0115].
On claim 9, Tomoaki cites: The notification system of claim 8, wherein determining if the passenger is authorized to access the object tracking service comprises the controller verifying the credential. See the rejection of claim 1 asserting the cited authorization. 
On claim 10, Tomoaki and Nelson cites: 
The notification system of claim 8, further comprising a fixture, the fixture detecting the presence of the credential. Nelson, [0115] and figure 4D. Readers, cameras, and the like. 

On claim 11, Tomoaki and Nelson cites: 
The notification system of claim 10, wherein the fixture is located outside the elevator car or inside the elevator car. See the rejection of claim 10 which discloses the cited readers. In order to obtain identification, the reading devices would need to be in either location, inside or outside, to obtain the identification data of the participants.  
On claim 12, Tomoaki and Nelson cites: 
The notification system of claim 7, wherein the imaging device is located outside the elevator car or inside the elevator car. See the rejection of claim 10 citing Nelson.

On claim 17, Tomoaki cites except as indicted:
The method of claim 2, wherein the notification is sent to a mobile device of the passenger, the mobile device identified in a passenger profile associated with the credential. 
Tomoaki discloses in [0039] “The message display screens shown in FIGS. 5 to 7 described above, the drop bulletin board display screen shown in FIG. 8 and the drop search screen shown in FIG. 9 are elevator management via a communication line of a network such as the Internet. It can also be transmitted to the terminal of a person (monitoring terminal, personal computer, portable terminal such as a mobile phone) and displayed on the display screen of the terminal.  Tomoaki doesn’t specifically disclose the mobile phone of a person in a passenger profile associated with the credential to which a message display is provided for elevator management. 
However, it would have been obvious at the time the claimed invention was filed to include into Tomoaki the practice of sending messages to a user credentialed to a particular phone. It is known in the art a cell phone assigned to a user includes a specific phone number associated with the phone, which, in turn, identifies the caller or user. Thus, normal practice in identifying credentials assigned to an individual would include a phone number. Therefore, one of ordinary skill in the art would have included a mobile phone, as disclosed in Tomoaki, under the practices disclosed above such that the claimed invention is realized. 
Regarding the claimed “the mobile device identified in a passenger profile associated with the credential,” the examiner asserts this is a well-known practice to one of ordinary skill in the art and therefore, asserts an Official Notice per MPEP 2144.03. Since the applicant did not rebut the examiner’s presumption of this Official Notice, the examiner’s observation is therefore considered applicant admitted prior art. 
Response to Arguments
The applicant’s arguments with respect to the rejection of claim 1 have been carefully reviewed and found to be unpersuasive. Although the claimed “proximity within the elevator car of the passenger to the object” wasn’t previously examined, the above amended rejection still uses Tomoaki to describe the amended claim embodiment. The association between the cited object, user, and elevator car is disclosed in the amended rejection of claim 1.
Relevant Prior Art Not Used 
A reference to Nakamura, EP 3,588,460, “Left Object Detecting System,”  discloses in the Abstract, a system which includes a left object detecting unit that can detect that an object has been left behind (or that wrong luggage has been taken), by comparing video footage at times when passengers embark on the vehicle to images when passengers disembark from the vehicle, and a change has occurred between the persons and the objects associated with each other. This is similar to the amended limitations found in claims 1, 7, and 16.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683